On Rehearing.
LAND, J.
The judgment below rejected the demands of the two plaintiffs with costs, and awarded the fund to O. B. Law. D. E. Corbitt appealed. Morris Jouvenat, the other plaintiff, has not appealed. A judgment cannot be amended as between coappellees. Fields v. Creditors, 11 La. Ann. 545; Converse, Kennett & Co. v. Steamer Lucy Robinson, 15 La. Ann. 433; Lallande v. McRae, 16 La. Ann. 195; Porche v. Lang, 16 La. Ann. 312; Succession of De Egana, 18 La. Ann. 265; Jamison v. Barrelli, 20 La. Ann. 452. Hence the judgment below should not have been disturbed as between Jouvenat and Law.
We have reviewed all the evidence in the record, and see no good reason to change our decree on the facts.
We therefore amend and recast our former decree herein so as to read as follows: ■
The judgment appealed from is affirmed in so far as it rejects the demand of Morris Jouvenat, with costs, and discharges the defendants E. T. Lamkin, R. Hanson, trustee, and the Monroe Lumber'Company; in all other respects it is set aside; and it is now ordered, adjudged, and decreed that the sum of $6,166.67 deposited in the registry of the court below be paid one-half to the plaintiff D. E. Corbitt, and the remainder to the defendant O. B. Law; and that the said defendant Law pay the costs incurred by the said plaintiff Corbitt in the district court, | and also costs of appeal. And with this amendment the applications for rehearing are refused.